t c memo united_states tax_court thomas henry koppel petitioner v commissioner of internal revenue respondent docket no filed date thomas henry koppel pro_se michael e melone for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure and a sec_6662 accuracy-related_penalty in the amount of dollar_figure after concessions the issues for decision are whether a distribution of nortel networks corp nortel stock that petitioner received from bce inc bce is taxable as a dividend and whether petitioner is liable for a sec_6662 accuracy-related_penalty for substantial_understatement of tax findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in alameda california when he filed the petition as of date bce a canadian corporation owned big_number shares or percent of the outstanding common_stock of nortel on or before date bce distributed a portion of its nortel stock to bce’s shareholders in a spinoff transaction according to bce’s consolidated statement of 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2in a stipulation of settled issues the parties agreed that petitioner was liable for income taxes on the following items ordinary dividends in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure a capital_gain in the amount of dollar_figure and unreported taxable social_security_benefits in the amount of dollar_figure the parties also agreed that petitioner correctly reported an ordinary dividend in the amount of dollar_figure 3the parties repeatedly refer to the transaction as a spinoff but do not contend that it was a qualifying spinoff under continued retained earnings for retained earnings statement at the end of bce had retained earnings in the amount of approximately dollar_figure million during date petitioner held bce stock in his charles schwab co inc account no charles schwab account on date pursuant to the spinoff transaction petitioner received from bce shares of nortel stock according to the form 1099-div dividends and distributions issued for the charles schwab account for the value of the nortel stock that petitioner received was dollar_figure on schedule b interest and ordinary dividends of petitioner’s form_1040 u s individual_income_tax_return petitioner reported total ordinary dividends from the charles schwab account in the amount of dollar_figure petitioner then subtracted the full amount of the nortel stock_distribution and made the following notation less spinoff reported as ordinary dividend see exhibit the attached exhibit was a copy of petitioner’s charles schwab account statement for may which indicated petitioner’s receipt of the nortel stock on date on the statement petitioner had drawn an arrow to the nortel stock transaction and written not an ordinary continued sec_355 our use of the term spinoff does not mean the transaction qualified for nonrecognition treatment under sec_355 dividend petitioner did not include the nortel stock_distribution in his gross_income in a notice_of_deficiency dated date respondent determined that the full amount of the nortel stock_distribution constituted a taxable ordinary dividend respondent also determined that petitioner was liable for a sec_6662 accuracy-related_penalty for substantial_understatement of tax on date petitioner filed a petition with this court contesting respondent’s determination in his petition petitioner made the following allegation this stock_distribution represents appreciated assets of canadian corporations the intent and agreement of nafta the north american free trade agreement art discourages the u s from taking earnings that are part of canadian corporations the tax should be taken when the stock is sold also the tax code may allow the payer to value the distribution based on the net change in total market_value this would be needed only in those rare cases when a corporation distributed over half of its assets in a non-cash way additionally on date petitioner filed an amendment to petition in which petitioner alleged that a devaluation required by the new york stock exchange for shares directly related to the distribution is a liability that may be excluded from the distribution per the tax code opinion i dividend classification of the nortel stock_distribution sec_61 includes dividends in a taxpayer’s gross_income if a corporation distributes property4 to its shareholders from the corporation’s accumulated_earnings_and_profits or its current_earnings_and_profits for the taxable_year the distribution constitutes a dividend sec_301 c a sec_301 requires that the amount of the distribution be reduced but not below zero by the amount of any corporate liabilities the shareholder assumed in connection with the distribution and the amount of liabilities to which the property is subject immediately before and after the distribution as we understand his position petitioner principally relies on the following two arguments bce lacked sufficient earnings_and_profits for the distribution to constitute a dividend and petitioner’s obligation to accept bce when- issued shares is a liability that reduces the amount of the sec_317 defines property as money securities and any other_property except that such term does not include stock in the corporation making the distribution or rights to acquire such stock 5at trial petitioner also argued that when bce distributed the nortel stock to him he received an investment in canada exempt from taxation under the north american free trade agreement in response to questioning by this court however petitioner conceded that he was unaware of any provision of u s tax law that would exempt from tax his investment in a canadian corporation 6although petitioner did not include this argument in his petition or the amendment to his petition respondent agrees that the issue is fairly before the court distribution petitioner bears the burden_of_proof rule a 290_us_111 a sufficiency of bce’s earnings_and_profits petitioner contends that bce had insufficient earnings_and_profits to make a dividend and that as a result the distribution of nortel stock constituted a return_of_capital according to petitioner bce’s retained earnings statement is incorrect the retained earnings statement describes the total value of the nortel shares distributed to bce’s shareholders as equal to approximately dollar_figure billion petitioner asserts however that the total value of the nortel stock_distribution was actually approximately dollar_figure billion which amount exceeded bce’s earnings_and_profits we cannot accept petitioner’s argument not only has petitioner failed to offer any credible_evidence in support of his contention the retained earnings statement clearly reflects that bce made the nortel stock_distribution from bce’s earnings_and_profits b reduction of the distribution amount as his second argument petitioner contends that on the effective date of the nortel stock_distribution bce’s8 stock 7petitioner has not argued that respondent bears the burden_of_proof nor has petitioner satisfied the requirements of sec_7491 8petitioner’s argument specifically mentioned bce’s stock continued traded the regular way and as new ‘when issued’ stock according to petitioner he was obligated to accept lower priced when-issued shares which obligation constituted a liability and reduced the value of the nortel stock_distribution again we disagree petitioner has introduced no evidence to establish that he received when-issued shares pursuant to the nortel stock_distribution let alone that the value of his shares was somehow lessened moreover petitioner has not shown that this so-called liability was a corporate liability that petitioner assumed or a liability to which the property was subject immediately before and after the distribution see sec_301 to the contrary the record clearly demonstrates that petitioner received a stock_dividend includable at its fair_market_value in his gross_income see sec_61 sec_301 b and c a ii sec_6662 accuracy-related_penalty for substantial_understatement of tax if any portion of an underpayment_of_tax required to be shown on a taxpayer’s return is attributable to any substantial continued it is not clear whether the reference to bce stock was a mistake or whether petitioner was arguing that the value of the bce stock affected the nortel stock he received in any event the lack of clarity does not change the conclusion we reach 9in 35_bta_640 we explained that dealings in stock on a ‘when issued’ basis are not sales of stock but merely sales of contracts to sell stock which are made on the express condition that no delivery and payment are required unless and until the stock is issued understatement of income_tax the taxpayer is liable for a penalty equal to percent of that portion of the underpayment see sec_6662 and b a substantial_understatement_of_income_tax consists of an understatement that exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the amount of the understatement will be reduced to the extent that the taxpayer had substantial_authority for the tax treatment of an item or adequately disclosed in the return or in an attached statement the relevant facts affecting the tax treatment and had a reasonable basis for the tax treatment sec_6662 and ii in addition sec_6664 provides an exception to the sec_6662 accuracy-related_penalty where the taxpayer shows reasonable_cause for and that the taxpayer acted in good_faith with respect to any portion of the underpayment see also sec_1_6664-4 income_tax regs pursuant to sec_7491 the commissioner must produce sufficient evidence indicating that imposition of the sec_6662 accuracy-related_penalty against an individual is appropriate 116_tc_438 respondent has met this burden of production petitioner now must demonstrate that respondent’s determination is incorrect id pincite although petitioner disputed the sec_6662 accuracy- related penalty in his petition petitioner has made no arguments under sec_6662 or sec_6664 against imposition of the penalty indeed when provided the opportunity at trial to address the penalty petitioner responded i haven’t been that concerned about it so i guess the short answer is no i have nothing we conclude therefore that petitioner is liable for a sec_6662 accuracy-related_penalty for substantial_understatement of tax we have considered the remaining arguments of both parties for results contrary to those discussed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
